DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Applicant’s election of species “
    PNG
    media_image1.png
    27
    333
    media_image1.png
    Greyscale
” in the reply filed on March 11, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Examination followed guidelines provided by MPEP 803.02.  The elected species appeared to be novel and nonobvious over the prior art.  The search and examination was extended.  Prior art was found that anticipates the claims with respect to a nonelected species.  Therefore, the claims were rejected and claims to nonelected species were withdrawn from further consideration.  The search and examination was performed for the elected species, the full scope of claims 41, 45, 48, 58-60, 66 and 67 and additionally the nonelected species shown below in Section 7.
4.	Claims 42, 55 and 61-65 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on March 11, 2021.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on September 10, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
6.	Claims 41, 45, 48, 58-60, 66 and 67 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

7.	Claim(s) 39, 40, 43, 44, 46, 47, 49-54, 56 and 57 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Cram et al.  The reference has a publication date of 1985 which antedates the instant claims having an effective filing date (national stage entry date) of March 22, 2013 and priority claim to provisional applications with earliest date of March 23, 2012.
	The reference teaches the compound of 
    PNG
    media_image2.png
    319
    326
    media_image2.png
    Greyscale
 which corresponds to the claimed compound of formula (I) in the following manner:  Y=Si(ethyl)2; R=H; R1=methyl.  The compound is taught in a composition wherein void spaces are occupied by guest molecules such as acetylene.  It is noted that the properties of a compound are inseparable from the structure.  Therefore, the reference product will necessarily fit the properties as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN JAE YOO/Primary Examiner, Art Unit 1626